MEMORANDUM ***
Fernando Delgado-Ornelas appeals from the district court’s judgment and challenges his guilty-plea conviction and 46-month sentence for reentry after deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Delgado-Ornelas’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. Delgado-Ornelas has filed a pro se supplemental brief. No answering brief has been filed.
Delgado-Ornelas has waived his right to appeal his conviction and sentence. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346,102 L.Ed.2d 300 (1988), discloses no arguable issue as to the validity of the waiver. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.2009). We accordingly grant the government’s motion to dismiss the appeal. See id. at 988.
Counsel’s motion to withdraw is GRANTED.
Delgado-Ornelas’s motion for leave to file a request for an extension of time and request for extension of time are denied as moot, as Delgado-Ornelas’s pro se brief *679was received and filed within the time granted by the court.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.